                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

ANTONIO SANDERS                                                               PLAINTIFF

v.                        CASE NO. 4:18-CV-00706 BSM

PULASKI COUNTY REGIONAL
DETENTION FACILITY, et al.                                                 DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 7th day of December 2018.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
